Exhibit 10.2

TRANSITIONAL INTELLECTUAL PROPERTY LICENSE AGREEMENT

This TRANSITIONAL INTELLECTUAL PROPERTY LICENSE AGREEMENT (this “Agreement”),
dated as of May 7, 2013 (the “Effective Date”), is made and entered into by and
among ING Groep N.V., a naamloze vennootschap formed under the laws of The
Netherlands (“Group”), and ING U.S., Inc. (“ING U.S.”), a corporation
incorporated under the laws of Delaware.

RECITALS

WHEREAS, ING U.S. and its Subsidiaries use and desire to continue to use certain
intellectual property rights of Group in connection with their respective
businesses;

WHEREAS, Group desires to grant a license under certain intellectual property
rights under the terms and conditions as set forth in this Agreement to ING U.S.
and its Subsidiaries for use by each of them in connection with their respective
businesses.

NOW THEREFORE, in consideration of the premises and covenants set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each of the Parties hereby agrees as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used herein, including for purposes of the Preamble
and the Recitals hereof, the following terms have the respective meanings set
forth below:

“AAA” has the meaning set forth in Section 6.2(b)(i).

“Affiliates” means, with respect to a person, those other persons that, directly
or indirectly, control, are controlled by or are under common control with such
person; for purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” or “under common control with”), as applied
to any person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such person,
whether through ownership of voting securities or partnership or other ownership
interests, by contract or otherwise. For purposes of this Agreement, ING U.S.
and its Subsidiaries will not be deemed to be Affiliates or Subsidiaries of
Group, and Group and its Affiliates (other than ING U.S. and its Subsidiaries)
will not be deemed to be Affiliates or Subsidiaries of ING U.S.

“Agreement” has the meaning set forth in the Preamble to this Agreement.

“Applicable Law” means any domestic or foreign statute, law (including the
common law), ordinance, rule, regulation, published regulatory policy or
guideline, order, judgment, injunction, decree, award or writ of any court,
tribunal or other regulatory authority, arbitrator, governmental authority, or
other person having jurisdiction, or any consent, exemption, approval

 

[Signature Page to Transitional Intellectual Property License Agreement]



--------------------------------------------------------------------------------

or license of any governmental authority that applies in whole or in part to a
Party and, with respect to ING U.S., includes the United States Securities
Exchange Act of 1934, as amended, the United States Securities Act of 1933, as
amended, the Delaware General Corporation Law, the rules of the United States
Securities and Exchange Commission, insurance company laws and all related
regulations, guidelines and instructions and the rules of the New York Stock
Exchange and any other exchange or quotation system on which the securities of
ING U.S. or Group are listed or traded from time to time.

“Business Day” means any day except a (i) Saturday, (ii) Sunday, (iii) any day
on which the principal office of Group is not open for business, and (iv) any
other day on which commercial banks in New York or in The Netherlands are
authorized or obligated by law or executive order to close.

“Closing” means the closing of the initial public offering of ING U.S.

“Closing Date” means the date of the Closing.

“Co-Existence Agreements” means the following agreements: (i) the Co-Existence
Agreement, dated February 17, 2012, among Group, HoldCo, ING Direct Bancorp, a
corporation incorporated under the laws of Delaware, US Bank and Capital One
Financial Corporation, a corporation incorporated under the laws of Delaware, as
it may be amended from time to time (“Delta Co-Existence Agreement”), (ii) the
Agreement, dated November 1, 2004, among Group, on behalf of its current and
future divisions, parents, subsidiaries, licensees, affiliates and related
companies located throughout the world including the ING funds (listed on
Exhibit 11 of the Dreyfus Agreement) on the one hand, and the Dreyfus
Corporation, Dreyfus Service Corporation and The Dreyfus Fund Incorporated, on
behalf of their current and future divisions, parents, subsidiaries, licensees,
affiliates, and related companies on the other hand, and (iii) the Trademark
Coexistence Agreement, dated December 29, 2011, by and between ING North America
Insurance Corporation, ING Latin American Holdings, B.V., the entities listed on
Schedule 1 to the Star Co-Existence Agreement and Grupo de Inversiones
Suramericana S.A. (the “Star Co-Existence Agreement”).

“Effective Date” has the meaning set forth in the Preamble to this Agreement.

“Entering Party” has the meaning set forth in Section 2.4(a).

“Existing Party” has the meaning set forth in Section 2.4(a).

“External-Facing”, with respect to any materials, means those materials that are
distributed to a person other than ING U.S. or its Subsidiaries.

“Governmental Authority” means any domestic, foreign or supranational court,
tribunal, arbitral or administrative agency or commission or other governmental
authority or instrumentality, or any industry self-regulatory authority.

“Group” has the meaning set forth in the Preamble to this Agreement.

 

2



--------------------------------------------------------------------------------

“Group Trademarks” means: (i) the name “ING”, the “ING Lion”, and the ING Lion
logo, or (ii) any mark, domain name, word, name or logo related to or employing
the word “ING”, the “ING Lion”, or the ING Lion logo or any derivation,
variation, translation or adaptation thereof, or (iii) any mark confusingly
similar thereto or embodying any of the foregoing, whether alone or in
combination with any other mark, and whether registered or unregistered. Group
Trademarks include, among other Trademarks, the ING Marks, Lion Marks, and ING
PTO Trademarks.

“ING Abandoned Trademarks” means the trademarks set forth on Schedule 2.

“ING Branding Guidelines” means the ING Corporate Branding Guidelines, version
2007, attached hereto as Exhibit A.

“ING Fund” means any undertaking for collective investments of any form (whether
open or closed ended), trust, investment trust, investment management company,
mutual fund or partnership that is sponsored or branded by ING U.S. or its
Subsidiaries or sponsored or branded by such trust, investment trust, investment
management company, mutual fund or partnership.

“ING Marks” means the trademarks with the registration numbers 2407797 and
1804417.

“ING U.S.” has the meaning set forth in the Preamble to this Agreement.

“ING U.S. Domain Names” means the domain names containing the name “ING” and
relating to the businesses or activities of ING U.S. and its Subsidiaries. A
non-exhaustive list is set forth on Schedule 3.

“ING PTO Trademarks” means the Trademarks that are registered in the United
States with the United States Patent and Trademark Office that contain “ING” and
are owned by Group. A non-exhaustive list is set forth on Schedule 1.

“IPO Registration Statement” means the Registration Statement on Form S-1, as
amended, relating to the initial public offering of the common stock of ING U.S.

“Joinder Agreement” means a Joinder Agreement in the form attached as Exhibit B.

“Lion Marks” means the depiction of the “ING Lion” and the ING corporate logo
containing the lion as described in the ING Branding Guidelines.

“Losses” means all losses, claims, damages, liabilities, obligations (including
settlements, judgments, fines and penalties), costs and expenses (including
reasonable attorneys’ fees, court costs and other litigation expenses) but
excluding any loss of goodwill, loss of business, loss of revenue, loss of
profits, diminution in value, lost opportunity costs, and any other indirect,
incidental, special, expectation, consequential, exemplary or punitive damages
(other than such damages actually paid to third parties in connection with any
action or other claim or demand brought by an unaffiliated third party).

“Materials” has the meaning set forth in Section 2.3(a)(iii).

 

3



--------------------------------------------------------------------------------

“Newco Marks” means the registered and unregistered Trademarks that ING U.S. and
its Subsidiaries use in the United States to replace the ING PTO Trademarks
(other than the ING Marks) and use in the ordinary course of their businesses
and activities in the United States.

“Notice” has the meaning set forth in Section 8.1.

“Party” means ING U.S. and Group, individually; and “Parties” means ING U.S. and
Group, collectively.

“Rebranded Trademarks” has the meaning set forth in Section 2.10(a).

“Redirect Period” has the meaning set forth in Section 2.6(a).

“Redirected Domain Names” means the domain names set forth on Schedule 4.

“Registration Rights Agreement” means the registration rights agreement dated
the date hereof between ING U.S. and Group

“Rules” has the meaning set forth in Section 6.2(b)(i).

“Shareholder Agreement” means the shareholder agreement to be entered into
between ING U.S. and Group.

“Subsidiary” of a Party shall mean any corporation, partnership, joint venture,
limited liability company, association or other entity of which such Party has
the ownership, directly or indirectly, of more than fifty percent (50%) of the
voting securities or similar ownership interests, including any securities or
similar ownership interests which are voting only upon the occurrence of a
contingency where such contingency has occurred and is continuing. For purposes
of this Agreement, any ING Fund shall be deemed to be a Subsidiary of ING U.S.

“Territory” means, with respect to each business of ING U.S. and its
Subsidiaries, the countries in which such business provides products or services
prior to the Closing Date (“covered countries”); provided, however, that the
Territory may be expanded on a country-by-country basis for each business with
the prior written consent of Group, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, further, that with respect to
communications with customers and retirement plan participants relating to
business activities conducted in one of the covered countries (including,
without limitation, communications with individual participants in U.S.
retirement plans serviced by the ING U.S. Retirement business), such
communications shall be permitted with such customer or participant as if the
communication were made within the Territory even if such customer or
participant is located outside of the Territory. For the avoidance of doubt, for
purposes of this definition, the countries in which the ING U.S. Investment
Management business provides products or services prior to the Closing Date will
be deemed to include countries where funds or other investment vehicles advised
or sub-advised by such business are marketed prior to the Closing Date.

“Third Party Acquirer” has the meaning set forth in Section 2.5(b).

 

4



--------------------------------------------------------------------------------

“Trademarks” means trademarks, service marks, trade names, trade dress, logos,
corporate names and other source or business identifiers and any registrations,
applications, renewals and extensions of any of the foregoing and all goodwill
associated with or symbolized by any of the foregoing.

“Transition Period” means the period starting as of the Effective Date and
ending thirty (30) months after the Closing Date.

“United States” means the United States of America, including its territories
and possessions.

“Visual Identity” means the visible elements of a brand of a Party and its
Affiliates, including its or their respective name, logo, primary and secondary
colors, form, and other visual elements that symbolize source, identity and
image.

“Your Number Campaign Marks” means the “Your Number” Trademarks and the
advertising campaign and promotional activities and materials (including on
Internet websites) relating to the “Your Number Campaign”, in each case, as
listed or otherwise described on Schedule 5.

ARTICLE II

LICENSES AND OTHER RIGHTS OF ING U.S.

Section 2.1 Acknowledgements as to Your Number Campaign Marks. As between the
Parties, each Party and its respective Subsidiaries shall retain all of its and
their respective common law and other rights that it or they may have as of the
Effective Date in or to the Your Number Campaign Marks. Group and its Affiliates
will not (a) use the Your Number Campaign Marks in the United States or Canada,
or (b) limit or prevent ING U.S. and its Subsidiaries from continuing to use the
Your Number Campaign Marks in the United States or Canada. For clarity, neither
Party shall have any right or obligation under this Agreement with respect to
the Your Number Campaign Marks outside of the United States and Canada. Both
Parties acknowledge and agree that any use of any Your Number Campaign Mark is
on an “as is” basis and neither Party makes any representation or warranty,
express or implied, as to the right of the other Party to use or otherwise enjoy
the benefits of any Your Number Campaign Mark in any manner including any
freedom from claims of any third parties with respect to such use.
Notwithstanding the foregoing, this Section 2.1 remains subject to Section 2.4.

Section 2.2 Delta Joinder Agreement. Simultaneously with execution of this
Agreement, the Parties shall execute the Joinder Agreement.

Section 2.3 Group Trademarks.

(a) Grant of Licenses. Subject to the terms and conditions of this Agreement,
Group hereby grants to ING U.S. and its Subsidiaries a limited, non-exclusive,
fully paid-up, royalty-free, non-transferable, non-sublicensable (except as
described in Section 2.5) license solely in the Territory and during the
Transition Period:

(i) to use the Group Trademarks in their corporate and trade names, businesses
and activities, including any advertising or promotional materials;

 

5



--------------------------------------------------------------------------------

(ii) to use the Group Trademarks in connection with the initial public offering
of ING U.S. or its results or effects, including any advertising or promotional
materials, provided that ING U.S. shares the key taglines and elements of these
materials (including but not limited to “Inspired by ING”) with Group;

(iii) to use the Group Trademarks in labeling, stationery, business cards,
business forms, supplies, advertising and promotional materials and packaging
(the “Materials”);

(iv) to continue using the Group Trademarks in substantially the same or similar
manner that ING U.S. and its Subsidiaries used the Group Trademarks prior to
Closing, without any alteration or modification thereof except as expressly
provided herein;

(v) to use the Group Trademarks in the Territory in the fields of insurance,
retirement or investment management (and excluding, for clarity, the field of
banking, except with respect to the activities of ING National Trust and ING
Investment Trust Co. as conducted prior to Closing), and in any ancillary and
related activities as conducted by ING U.S. and its Subsidiaries prior to the
Closing; and

(vi) to sublicense the rights under Section 2.3(a) (other than use in corporate
or trade names) in and to the Group Trademarks to third parties as described in
Section 2.5.

(b) Certain Obligations of ING U.S. and its Subsidiaries. Notwithstanding
anything to the contrary in this Section 2.3, ING U.S. and its Subsidiaries
agree to:

(i) use the Group Trademarks only in accordance with the ING Branding
Guidelines;

(ii) use the Group Trademarks in substantially the same or similar manner that
ING U.S and its Subsidiaries used the Group Trademarks prior to Closing;

(iii) use the Materials in a manner that is consistent with their use by ING
U.S. and its Affiliates before Closing except as expressly provided herein;

(iv) ensure that the Group Trademarks as they are displayed on the Materials are
not altered in any way, except as expressly provided herein;

(v) ensure that they will not take any action that could reasonably be expected
to impair the value of or goodwill associated with the Group Trademarks;

(vi) use commercially reasonable efforts to transition to the new brand with
prioritization of External-Facing promotion and communication materials, and to
cease use of the Group Trademarks as soon as commercially reasonably
practicable;

(vii) cease all use of the Group Trademarks upon expiration of such Transition
Period;

 

6



--------------------------------------------------------------------------------

(viii) destroy any physical Materials remaining in ING U.S.’s possession
promptly following expiration of the Transition Period, and an authorized
officer of the ING U.S. shall certify to Group in writing that to the knowledge
of the certifying officer, after reasonable inquiry, such destruction has taken
place; and

(ix) make clear to all other applicable parties that ING U.S. or its
Subsidiaries, rather than Group or any of its other Subsidiaries, is the party
entering into or conducting the contractual relationship.

(c) Certain Obligations of Group and its Subsidiaries. Notwithstanding anything
to the contrary in this Section 2.3, Group and its Subsidiaries agree to
cooperate with ING U.S. and its Subsidiaries, at their expense, to take
reasonable steps to seek to eliminate or minimize any actual consumer confusion
arising from Group activity in the fields of insurance, retirement or investment
management in the United States during the Transition Period.

(d) Inspection. Provided that ING U.S. and its Subsidiaries are using the Group
Trademarks, during the Transition Period, Group shall have the right during
normal business hours, upon reasonable notice to ING U.S. and its applicable
Subsidiaries and in a manner not unreasonably disruptive to ING U.S. and its
Subsidiaries’ properties or business operations, to inspect for compliance with
Section 2.3 through Section 2.8 and any and all uses of the Group Trademarks by
ING U.S. and its Subsidiaries, including inspection of any and all materials on
which the Group Trademarks are displayed in the possession or control of ING
U.S. and its Subsidiaries. Any noncompliance with Section 2.3 through
Section 2.8 shall be corrected by ING U.S. and/or its respective Subsidiary as
soon as reasonably practical, but no later than thirty (30) Business Days of
receipt by ING U.S. of written notice from Group.

(e) Disclaimer. As soon as reasonably practical, but no later than thirty
(30) days following the Effective Date, ING U.S. and its Subsidiaries shall post
on the landing page and any other page that consistently receives deep link or
landing traffic on which the Group Trademarks are displayed, the following
statement: “ING U.S, Inc. is a publicly traded corporation, and it and its
subsidiaries are currently using trademarks including the “ING” name, ING Lion
and associated trademarks of ING Groep N.V. under license.”

(f) Change of Name.

(i) Timely during the Transition Period, ING U.S. and its Subsidiaries shall
file before the relevant Governmental Authority the necessary documents so as to
amend or terminate any registration or certificate of assumed name, fictitious
name or d/b/a filings containing the name “ING” so as to cause such assumed
name, fictitious name or d/b/a filings to be changed to eliminate the name “ING”
therefrom.

(ii) ING U.S. and its Subsidiaries agree that after the Closing Date neither ING
U.S. nor any of its Subsidiaries will expressly, or willingly by implication, do
business as or represent themselves as Group or any of the Group’s other
Affiliates, and the personnel of ING U.S. or its Subsidiaries shall not, and
shall have no authority to, as of the Closing Date, hold themselves out as
officers, employees or agents of Group.

(iii) ING U.S. shall not and shall cause its Subsidiaries not to purport to, or
represent that it may, bind or do business as Group or any of its Affiliates.

 

7



--------------------------------------------------------------------------------

Section 2.4 Visual Identity; No Reasonable Likelihood of Confusion.

(a) If either Party or any of its Subsidiaries either conducts new activities or
enters into a market or jurisdiction (the “Entering Party”) where the other
Party or any of its Subsidiaries is already commercially active (the “Existing
Party”), the Entering Party agrees (i) to evaluate the likelihood of customer
confusion or brand dilution posed by such proposed Trademarks, Visual Identity
in such market or jurisdiction and (ii) to take all necessary steps to
distinguish itself and its branding from the Existing Party and to ensure that
it is not confusingly similar with branding of the Existing Party in the view of
the Existing Party’s customers.

(b) Each Party acknowledges and agrees that the existing activities of the
businesses of ING U.S. and Group or its Subsidiaries do not create any consumer
confusion and each Party can continue to operate their respective businesses as
such businesses were operated prior to Closing, provided that, each Party
implements appropriate source or business identifiers and/or disclaimers on its
products, advertisements or other materials to make clear to a third party which
Party is providing a particular product or service.

(c) The Parties acknowledge and agree that ING U.S.’s Visual Identity as shared
in writing with Mariken Tannemaat (Group), Chris Kersbergen (ING Verzekeringen)
and Ann Glover (ING U.S.) on or about November 1, 2012 and Nanne Bos on
February 14, 2013 is not confusingly similar to Group’s Visual Identity.

(d) Notwithstanding the above, nothing in this Section 2.4 shall limit the right
of Group or its Subsidiaries (other than ING U.S. and its Subsidiaries) to use
the color orange, the name “ING”, the “ING Lion” logo, or other elements of its
worldwide corporate Visual Identity in any jurisdiction, at any time.

Section 2.5 Exceptions.

(a) During the Transition Period, ING U.S. may continue to sublicense the Group
Trademarks to its agents (including registered representatives, third party
administrators, reinsurers and outsourcing firms), in the ordinary course of
business or for the sponsorship of events in the Territory (e.g., the New York
City Marathon), solely for the benefit of ING U.S. to conduct its business,
consistent with past practice.

(b) Notwithstanding anything to the contrary in this Agreement, ING U.S. may not
sublicense the Group Trademarks in connection with the sale or transfer
(including by means of merger) of an ING U.S. Subsidiary or sale or transfer of
the assets of ING U.S. or a Subsidiary, including a unit, division or business,
in whole or in part, that uses such licenses in its respective business (each an
“ING U.S. Sale”). Group acknowledges and agrees that if ING U.S. or one of its
Subsidiaries requests that Group license the Group Trademarks to a third party
in connection with an ING U.S. Sale (“Third Party Acquirer”), Group shall enter
into a license agreement with Third Party Acquirer so long as such Third Party
Acquirer agrees to enter into a transitional trademark license agreement
directly with Group that includes all of the material terms and conditions in
Group’s “standard form” transitional trademark licenses, provided,

 

8



--------------------------------------------------------------------------------

however, that Group shall not be obligated to enter into any such license
agreement if Group reasonably expects that the license will have a material
adverse effect on the ING brand or reputation.

(c) For each sublicense granted by ING U.S., ING U.S. shall: (i) provide
reasonable provisions for the use, protection and maintenance of the Group
Trademarks in a manner that is consistent with this Agreement, (ii) prohibit any
further sublicenses of the Group Trademarks, and ING U.S. shall use commercially
reasonable efforts to enforce such agreements, (iii) ensure that such
sublicensee only uses the Group Trademarks for the benefit of ING U.S. to
conduct its business in a manner consistent with this Agreement, and (iv) remain
liable to Group for the acts or omissions of any sublicensee that would, if such
sublicensee was a Party hereto, constitute a breach of this Agreement.

(d) One or more licenses or sublicenses granted pursuant to Section 2.3 or this
Section 2.5 may be terminated by Group, upon written notice to ING U.S., for
material violation of the restrictions set forth in Section 2.3, Section 2.4 or
this Section 2.5, which is not cured within thirty (30) Business Days of receipt
by ING U.S. of written notice from Group.

Section 2.6 Domain Names.

(a) Subject to the obligations of Section 2.3, during the Transition Period, ING
U.S. and its Subsidiaries shall have continued and exclusive right to use the
ING U.S. Domain Names, and shall be granted all of the administrative rights and
other rights necessary for ING U.S. and its Subsidiaries to manage and direct
the use of, and content on the websites associated with, the ING U.S. Domain
Names. For a period of twelve (12) months after the end of the Transition Period
(the “Redirect Period”), Group or one of its Subsidiaries shall cause the
Redirected Domain Names to be redirected to a URL designated by ING U.S. Upon
the expiration of the Redirect Period, Group shall, for a period of twelve
(12) months thereafter, cause the Redirected Domain Names to be directed to a
webpage in a form reasonably acceptable to ING U.S. and Group that will be
developed and maintained by Group and that will allow Internet end users
arriving at the webpage to click a link to be transferred to a URL designated by
ING U.S. for the operation of its business, or to click another link to be
transferred to a URL designated by Group for the operation of the businesses of
Group and its Affiliates.

(b) ING U.S. and its Subsidiaries will transfer the ING U.S. Domain Name
registrations to Group or its Subsidiaries promptly after the end of the
Transition Period. Group or its Subsidiaries shall maintain the registrations of
the ING U.S. Domain Names for a period of twelve (12) months after the end of
the Redirect Period in accordance with the terms of the applicable Internet
domain name registrar.

Section 2.7 Social Media. The Parties will work in good faith and cooperate with
each other and the social media vendors to replace the social media fan sites
using any Group Trademarks with Newco Marks while using commercially reasonable
efforts to seek to retain, to the extent reasonably practicable without either
Party comprising its respective brand or Visual Identity, the applicable fans
and historical content.

 

9



--------------------------------------------------------------------------------

Section 2.8 Limitations on ING U.S.’s Use of Lion. During the Transition Period,
and only in the United States and Canada, ING U.S. shall not and shall ensure
that its Subsidiaries shall not and its respective successors and assigns shall
not adopt, use, display or attempt to register, any mark containing (a) a lion
image, (b) a Lion Mark, or (c) the term “lion” or any terms associated with
“lion”, lion sounds or a jungle-related theme in connection with its goods and
services; provided, however, that the foregoing shall not limit or prevent uses
of Group Trademarks, prior to or during the Transition Period, expressly granted
in Section 2.3.

Section 2.9 Request to Extend Transition Period. ING U.S. may on one or more
occasions request an extension of the period during which ING U.S. and its
Subsidiaries are granted the license described in Section 2.3(a) herein, with
respect to any jurisdiction included in the Territory, and, as long as ING U.S.
and its Subsidiaries (a) have made commercially reasonable efforts to transition
to a new brand, (b) have not materially breached their obligations under
Section 2.3(b)(vi), and (c) have not materially breached any other provision of
this Agreement, Group shall grant any such request that is reasonable in light
of such efforts and considering the extent to which resources have been made
available for such efforts by the board of directors of ING U.S. during any
period when a majority of the board of directors of ING U.S. consists of
individuals designated by Group in accordance with the Shareholder Agreement.

Section 2.10 Newco Marks and Rebranded Marks.

(a) ING U.S. and its Subsidiaries shall have the right to register new
Trademarks in the United States that effectively rebrand the ING PTO Trademarks
(other than the ING Marks) as Newco Marks (the “Rebranded Trademarks”), provided
that, such Rebranded Trademarks do not contain “ING”, the “ING Lion”, or the ING
Lion logo or any derivation, variation, translation or adaptation thereof or any
words or elements that are confusingly similar thereto.

(b) Group shall cause the ING Abandoned Trademarks to be cancelled on a
mark-by-mark basis, promptly after (i) such ING Abandoned Trademark is rebranded
as a Newco Mark and (ii) ING U.S. requests in writing that Group cancel such ING
Abandoned Trademark.

(c) Following the cancellation of an ING Abandoned Trademark, Group shall, and
shall cause its Affiliates to, cease use of such ING Abandoned Trademark;
provided, however, that Group reserves the right to use descriptive or generic
elements of the ING Abandoned Trademarks that it would otherwise be entitled to
use under applicable trademark law.

(d) Group shall not, and shall cause its Affiliates not to, contest, oppose,
cancel, seek to invalidate or otherwise object to ING U.S.’s use or registration
of any Rebranded Trademarks in the United States, provided that, such Newco
Marks do not contain “ING”, the “ING Lion”, or the ING Lion logo or any
derivation, variation, translation or adaptation thereof.

 

10



--------------------------------------------------------------------------------

ARTICLE III

OWNERSHIP OF THE TRADEMARKS

Section 3.1 ING U.S. And Its Affiliates Not To Jeopardize Registration. ING U.S.
and its Affiliates undertake not to do or permit to be done any act which would
or might jeopardize or invalidate any registration of the Group Trademarks, nor
do any act which might assist or give rise to an application to remove the Group
Trademarks from the register of Trademarks, or which might prejudice the right
or title of Group to the Group Trademarks.

Section 3.2 No Ownership Of Group Trademarks By ING U.S. Or Its Affiliates. ING
U.S. and its Affiliates will not make any representation or do any act which may
be taken to indicate that it has any right, title or interest in or to the
ownership or use of the Group Trademarks except under the terms of this
Agreement, and acknowledges that nothing contained in this Agreement shall give
ING U.S. and its Affiliates any right, title or interest in or to the Group
Trademarks save as granted by this Agreement.

Section 3.3 Acknowledgement as to Group Trademarks; Cooperation. ING U.S. and
its Subsidiaries agree that they will not dispute the validity of the Group
Trademarks or the ownership rights of Group or its Subsidiaries thereto. Group
and its Affiliates agree that they will not dispute the validity of the
Rebranded Marks or the ownership rights of ING U.S. or its Subsidiaries thereto.
Except as expressly permitted by this Agreement, ING U.S. and its Subsidiaries
shall not register or apply for the registration of any Group Trademarks. ING
U.S. and its Subsidiaries shall, at Group’s request and expense, cooperate with
Group in opposing or otherwise contesting any use of the Group Trademarks by any
third party other than ING U.S. or its Subsidiaries. Group and its Subsidiaries
shall, at ING U.S.’s request and expense, reasonably cooperate with ING U.S. and
its Subsidiaries to respond to any office action(s), to support the use and
registration of the Newco Marks and to assist with any filings for the
prosecution of the Newco Marks with the United States Patent and Trademark
Office.

ARTICLE IV

INFRINGEMENT OF GROUP TRADEMARKS

Section 4.1 Notification of Infringement.

(a) Group shall, as soon as it becomes aware thereof, notify ING U.S. in writing
(giving full particulars thereof) of any use or proposed use by any other
unrelated person, firm or company of a trade name, trade mark, domain name or
mode of promotion or advertising that amounts or might amount either to
infringement of ING U.S.’s rights in relation to the Newco Marks to passing-off,
any other misleading or deceptive conduct in trade or commerce in relation to
the Newco Marks, or any other torts involving the Newco Marks.

(b) ING U.S. shall, as soon as it becomes aware thereof, notify Group in writing
(giving full particulars thereof) of any use or proposed use by any other
unrelated person,

 

11



--------------------------------------------------------------------------------

firm or company of a trade name, trade mark, domain name or mode of promotion or
advertising that amounts or might amount either to infringement of Group’s
rights in relation to the Group Trademarks to passing-off, any other misleading
or deceptive conduct in trade or commerce in relation to the Group Trademarks,
or any other torts involving the Group Trademarks.

Section 4.2 Notification of Allegations.

(a) If Group becomes aware that any other person, firm or company alleges that
the Newco Marks are invalid or that use of the Group Trademarks in the United
States infringes any rights of another party or that the Newco Marks are
otherwise attacked or attackable, Group shall immediately notify ING U.S. in
writing thereof and shall make no comment or admission to any third party in
respect thereof.

(b) If ING U.S. becomes aware that any other person, firm or company alleges
that the Group Trademarks are invalid or that use of the Group Trademarks
infringes any rights of another party or that the Group Trademarks are otherwise
attacked or attackable ING U.S. shall immediately notify the Group in writing
thereof and shall make no comment or admission to any third party in respect
thereof.

Section 4.3 Conduct of Proceedings by Group. Group shall have the conduct or
control of all proceedings relating to the Group Trademarks and shall confer
with ING U.S. and its Subsidiaries to decide what action if any to take in
respect of any unrelated third party infringement or alleged infringement of the
Group Trademarks or passing-off or any other claim or counterclaim brought or
threatened in respect of the use or registration of the Group Trademarks. Any
action will be at the expense of Group.

Section 4.4 Assistance in Proceedings. Each Party will, at the request of the
other Party, give reasonable cooperation to such Party in any action, claim or
proceedings brought or threatened against any third party in respect of the
matters set forth in this Article IV.

ARTICLE V

WARRANTIES; INDEMNITIES; DISCLAIMERS

Section 5.1 Representations and Warranties. Each of the Parties represents and
warrants to the others that it has the requisite power and authority to enter
into and perform its obligations under this Agreement. Each of the Parties
represents and warrants to the others that no consent, approval, authorization
or other order of, or registration or filing with, any Governmental Authority,
is required for such Party’s execution, delivery and performance of this
Agreement or consummation of the transactions contemplated hereby, except as
have been set forth in this Agreement or have been obtained or made by any Party
and are in full force and effect under all Applicable Laws.

(a) THE REPRESENTATIONS AND WARRANTIES IN SECTION 5.1 ARE THE ONLY
REPRESENTATIONS AND WARRANTIES GIVEN BY THE PARTIES IN CONNECTION WITH THIS
AGREEMENT AND THE SUBJECT MATTER HEREOF, AND ALL INTELLECTUAL PROPERTY LICENSED,
ASSIGNED OR OTHERWISE CONVEYED UNDER THIS AGREEMENT IS PROVIDED “AS IS” AND IS
LICENSED,

 

12



--------------------------------------------------------------------------------

ASSIGNED OR OTHERWISE CONVEYED WITHOUT ANY REPRESENTATIONS OR WARRANTIES OF ANY
KIND WHATSOEVER IN THIS AGREEMENT, WHETHER EXPRESS, IMPLIED OR STATUTORY,
INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, TITLE OR NON-INFRINGEMENT, AND EACH PARTY HEREBY
DISCLAIMS ALL EXPRESS AND IMPLIED REPRESENTATIONS AND WARRANTIES EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN.

(b) NO PARTY OR ANY OF ITS AFFILIATES OR SUBSIDIARIES MAKES ANY WARRANTY OR
REPRESENTATION UNDER THIS AGREEMENT THAT ANY EXPLOITATION OF ANY PRODUCT OR
SERVICE WILL BE FREE FROM INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHT OF ANY
THIRD PARTY.

Section 5.2 Indemnification.

(a) ING U.S. agrees to defend, indemnify and keep indemnified and hold Group and
any of its Affiliates and their respective directors, officers, employees,
shareholders, agents, attorneys, representatives, successors and assigns,
harmless from and against any and all Losses (without limitation or cap of any
kind) suffered or incurred by Group or any of its Affiliates in connection with
any action or claim by any third party made relating to or arising out of or in
connection (i) any actual or alleged breach of any term or condition of the
Joinder Agreement based on any act or omission of ING U.S. or its Affiliates
after the Closing, (ii) any claim or liability incurred by Group or its
Affiliates arising under the Co-Existence Agreements based on any act or
omission of ING U.S. or its Affiliates after the Closing; (iii) any action or
claim by any third party against Group or its Affiliates relating to or arising
out of or in connection with any breach of this Agreement by ING U.S. and/or its
Affiliates; or (iv) any action or claim by any third party against Group or its
Affiliates on the basis that ING U.S. and/or its Affiliates have acted on behalf
of Group or its Affiliates or have the authority to bind Group or its
Affiliates.

(b) Group agrees to defend, indemnify and keep indemnified and hold ING U.S. and
any of its Affiliates and their respective directors, officers, employees,
shareholders, agents, attorneys, representatives, successors and assigns,
harmless from and against any and all Losses (without limitation or cap of any
kind) suffered or incurred by ING U.S. or any of its Affiliates in connection
with (i) any claim by a counter-party to a Co-Existence Agreement against ING
U.S. or its Subsidiaries arising from any act or omission of Group or its
Affiliates after the Closing or (ii) any action or claim by any third party
against ING U.S. or its Affiliates relating to or arising out of or in
connection with any breach of this Agreement by Group and/or its Affiliates.

(c) Except for the obligations under Section 2.3, Section 2.4, Section 2.5,
Section 2.8, Article III, Section 5.2(a) and (b) and Section 8.4, neither Party
shall be liable to the other Party, whether based on an action or claim in
contract, equity, negligence, tort or otherwise, for any damages that are
indirect, incidental, special, expectation, consequential, exemplary or punitive
damages, (including any loss of goodwill, loss of business, loss of revenue,
loss of profits, diminution in value, or lost opportunity costs) arising out of
or relating to a breach of this Agreement.

 

13



--------------------------------------------------------------------------------

Section 5.3 Reservation of Rights. Except for those rights expressly licensed
pursuant to this Agreement, no rights or licenses in or to any intellectual
property right owned or licensed by either Party or any of its respective
Affiliates or Subsidiaries are assigned, granted or otherwise conveyed to the
other Party, and nothing contained herein shall be construed as conferring to
the other Party or its Affiliates or Subsidiaries by implication, estoppel or
otherwise any right, title or interest of any of such Parties or its Affiliates
or Subsidiaries in or to any such intellectual property right.

Section 5.4 No Obligation To Provide Technology. Except as otherwise expressly
set forth in this Agreement, no Party, or any of its Affiliates or Subsidiaries,
is obligated by this Agreement to provide any other Party with any technical
assistance or to furnish any other Party with, or obtain, any documents,
materials, instructions, corrections, updates or other information or
technology.

Section 5.5 Release of Information. ING U.S. must inform Group, in a timely and
adequate manner, of any public information that it or its Subsidiaries wish to
publish that may have a material adverse effect on the goodwill associated with
the Group Trademarks or the reputation or public image of Group, so that Group
may, should Group consider it necessary, issue a press release, whereby it is
clear that the decision on materiality lies with Group. If possible, Group
should be informed at least one week in advance of the disclosure of any
development or information that may have a material adverse effect on the
goodwill associated with the Group Trademarks or the reputation or public image
of Group. In case of a development or any information that may require immediate
disclosure, ING U.S. shall promptly inform Group, and where legally permissible,
before any such disclosure is made.

ARTICLE VI

DISPUTE RESOLUTION

Section 6.1 Management Intervention. Upon one Party’s written request to the
other regarding a potential material dispute under this Agreement, senior
executives of both Parties or their designees shall promptly meet
(telephonically or in person) to attempt to resolve such dispute.

Section 6.2 Arbitration.

(a) The Parties agree to act with the utmost good faith.

(b) Any dispute regarding this Agreement that was not able to be resolved under
Section 6.1, promptly, but in any case within thirty (30) days after either
Party’s initial request, shall be submitted to arbitration and arbitrated and
finally resolved according to the following rules of arbitration:

(i) The arbitration shall be administered by the American Arbitration
Association (the “AAA”) under its Commercial Arbitration Rules then in effect
(the “Rules”) except as modified herein.

 

14



--------------------------------------------------------------------------------

(ii) The arbitration shall be held in New York, New York.

(iii) The arbitrators shall base their decision on the terms of this Agreement
and apply the law, customs, and practices applicable to intellectual property
law. The Party that initiates arbitration has the burden of proof of proving its
case by a preponderance of the evidence.

(iv) There shall be three arbitrators each of whom shall be (i) a lawyer
admitted to practice and in good standing with at least 10 years legal
experience in intellectual property law; (ii) independent of the Parties and
(iii) disinterested in the outcome of the dispute. Each party shall appoint one
arbitrator within 30 Business Days of respondent’s receipt of claimant’s demand
for arbitration. The two party-appointed arbitrators shall select a third
arbitrator to serve as Chair of the tribunal within 30 Business Days of the
selection of the second arbitrator. If any arbitrator has not been appointed
within the time limits specified herein, such appointment shall be made by the
AAA in accordance with the Rules upon the written request of either party within
15 Business Days of such request. The hearing shall be held no later than 120
Business Days following the appointment of the third arbitrator.

(v) The arbitral tribunal shall permit prehearing discovery that is relevant to
the subject matter of the dispute taking into account the parties’ desire that
the arbitration be conducted expeditiously and cost effectively. All discovery
shall be completed within 60 days or within the period of time determined by the
tribunal.

(vi) The tribunal shall have full authority to grant provisional remedies, to
direct the parties to request that any court modify or vacate any temporary or
preliminary relief issued by such court, and to award damages for the failure of
any party to respect the arbitral tribunal’s orders to that effect. For the
purpose of any provisional relief contemplated hereunder, the parties hereby
submit to the exclusive jurisdiction of the New York Courts. Each party
unconditionally and irrevocably waives any objections which they may have now or
in the future to the jurisdiction of the New York Courts including objections by
reason of lack of personal jurisdiction, improper venue, or inconvenient forum.

(vii) The award shall be in writing, shall state the findings of fact and
conclusions of law on which it is based, shall be final and binding and shall be
the sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues, or accounting presented to the arbitral tribunal. The
arbitration shall be governed by the United States Arbitration Act, 9 U.S.C. § 1
et seq., and judgment upon any award may be entered in any court having
jurisdiction.

(viii) The parties will bear equally all fees, costs, disbursements and other
expenses of the arbitration, and each party shall be solely responsible for all
fees, costs, disbursements

 

15



--------------------------------------------------------------------------------

and other expenses incurred in the preparation and prosecution of their own
case; provided that in the event that a party fails to comply with the orders or
decision of the arbitral tribunal, then such noncomplying party shall be liable
for all costs and expenses (including attorney fees) incurred by the other party
in its effort to obtain either an order to compel, or an enforcement of an
award, from a court of competent jurisdiction.

(ix) The arbitral tribunal shall have the authority, for good cause shown, to
extend any of the time periods in this arbitration provision either on its own
authority or upon the request of any of the parties. The arbitral tribunal shall
be authorized in its discretion to grant pre-award and post-award interest at
commercial rates. The arbitral tribunal shall have no authority to award
punitive, exemplary or multiple damages or any other damages not measured by the
prevailing parties’ actual damages. The arbitral tribunal shall have the
authority to order specific performance or to issue any other type of temporary
or permanent injunction.

(x) All notices by one party to the other in connection with the arbitration
shall be in accordance with the provisions of Section 8.1 hereof, except that
all notices for a demand for arbitration made pursuant to this Article VI must
be made by personal delivery or receipted overnight courier. This agreement to
arbitrate shall be binding upon the successors and permitted assigns of each
party. This Agreement and the rights and obligations of the parties shall remain
in full force and effect pending the award in any arbitration proceeding
hereunder.

Section 6.3 Confidentiality. Except to the extent necessary to compel
arbitration or in connection with arbitration of any dispute under this
Agreement, or for enforcement of an arbitral award, information concerning
(i) the existence of an arbitration pursuant to this Article VI, (ii) any
documentary or other evidence given by a party or a witness in the arbitration
or (iii) the arbitration award may not be disclosed by the tribunal
administrator, the arbitrators, any party or its counsel to any person or entity
not connected with the proceeding unless required by law or by a court or
competent regulatory body, and then only to the extent of disclosing what is
legally required. A party filing any document arising out of or relating to any
arbitration in court shall seek from the court confidential treatment for such
document.

Section 6.4 Conduct During Dispute Resolution. The Parties shall continue the
performance of their respective obligations under this Agreement that are not
the subject of dispute during the resolution of any dispute or disagreement,
including during any period of arbitration, unless and until this Agreement is
terminated or expires in accordance with its terms and conditions.

ARTICLE VII

TERM

Section 7.1 Term. This Agreement shall commence on the Effective Date and
terminate automatically, along with all licenses and sublicenses granted
hereunder, on the first day following the end of the Transition Period.

 

16



--------------------------------------------------------------------------------

Section 7.2 Survival. Section 1.1, Section 2.1, Section 2.3(b)(vii),
Section 2.3(b)(viii), Section 2.6, Section 2.10, Article III, Section 5.1,
Section 5.2, Section 5.3, Article VI, Article VII and Article VIII shall survive
the expiration or termination of this Agreement for any reason.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Notices. All notices or other communications hereunder to a Party
shall be deemed to have been duly given and made if in writing and (a) if served
by personal delivery, on the day of such delivery, (b) if delivered by
registered or certified mail (return receipt requested), or by a national
courier service, on the day of delivery, or (c) if sent by facsimile or email,
upon transmission of such facsimile or email (provided that the facsimile or
email is given during the normal business hours of the recipient; otherwise on
the Business Day during which such normal business hours next occur), to the
person at the address set forth below, or such other address as may be
designated in writing hereafter, in the same manner, by such person (each such
notice, a “Notice”):

If to ING U.S., to:

 

ING U.S., Inc.

230 Park Avenue

New York, New York 10169

Attention: Executive Vice President and Chief Legal Officer

Telephone:    212-309-6581 Facsimile:    212-309-8364 Email:   
bridget.healy@us.ing.com

With a copy to:

 

ING North America Insurance Corporation

230 Park Avenue

New York, New York 10169

Attention:    Executive Vice President and Chief Legal Officer Telephone:   
212-309-6581 Facsimile:    212-309-8364 Email:    bridget.healy@us.ing.com

If to Group, to:

 

ING Groep N.V. P.O. Box 1800 1000 BV Amsterdam The Netherlands (Visiting
address: Bijlmerplein 888, Amsterdam) The Netherlands Attention:    General
Counsel Corporate Legal Telephone:    +31 (0) 20 576 40 65 Facsimile:    +31 (0)
20 576 09 50

 

17



--------------------------------------------------------------------------------

With a copy to:

 

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention:   

Nader A. Mousavi

Robert G. DeLaMater

Telephone:    (212) 558-4000 Facsimile:    (212) 558-3588 Email:   
mousavin@sullcrom.com    delamaterr@sullcrom.com

Section 8.2 Entire Understanding; Third-Party Beneficiaries. This Agreement
(including the Schedules hereto) represents the entire understanding of the
Parties hereto with respect to the subject matter hereof and thereof and
supersede any and all other oral or written agreements heretofore made with
respect to such subject matter. Other than as expressly set forth in this
Agreement, nothing in this Agreement, express or implied, is intended to confer
upon any person, other than the Parties and their respective successors and
permitted assigns, any rights or remedies under or by reason of this Agreement.
Only the Parties that are signatories to this Agreement (and their permitted
successors and assigns) shall have any obligation or liability under, in
connection with, arising out of, resulting from or in any way related to this
Agreement or any other matter contemplated hereby, or the process leading up to
the execution and delivery of this Agreement and the transactions contemplated
hereby, subject to the provisions of this Agreement.

Section 8.3 Subsidiary Action. Wherever a Party to this Agreement has an
obligation under this Agreement to “cause” an Affiliate or Subsidiary of such
Party or any such Affiliate’s or Subsidiary’s officers, directors, management or
employees to take, or refrain from taking, any action, or such action may be
necessary to accomplish the purposes of this Agreement, such obligation of such
Party shall be deemed to include an undertaking on the part of such Party to
cause such Affiliate or Subsidiary to take such necessary action. Wherever this
Agreement provides that an Affiliate or Subsidiary of a Party has an obligation
to act or refrain from taking any action, such Party shall be deemed to have an
obligation under this Agreement to cause such Affiliate or Subsidiary or any
such Affiliate’s or Subsidiary’s officers, directors, management or employees to
take, or refrain from taking, any action, or such action as may be necessary to
accomplish the purposes of this Agreement.

Section 8.4 Confidential Information. All information provided by either Party
shall, except if the purpose for which such information is furnished pursuant to
this Agreement contemplates such disclosure or is for disclosure in public
documents of ING U.S. or any of its Subsidiaries or Group or any of its
Subsidiaries and, except for disclosure to other Subsidiaries of Group or ING
U.S., as the case may be, be kept strictly confidential and, unless

 

18



--------------------------------------------------------------------------------

otherwise required by Applicable Law or as agreed by the Parties, neither Party
shall disclose, and each shall take all necessary steps to ensure that none of
their respective directors, officers, employers, agents and representatives
disclose, or make use of, except in accordance with Applicable Law, such
information in any manner whatsoever until such information otherwise becomes
generally available to the public; provided, however, this Section 8.4 shall not
apply to information relating to or disclosed in the IPO Registration Statement
or in connection with any registration statement filed in accordance with the
terms of the Registration Rights Agreement. In no event shall either Party or
any of its Subsidiaries or any of their respective directors, officers,
employees, agents or representatives use material non-public information of the
other to acquire or dispose of securities of the other or transact in any way on
such securities. Each Party shall be liable for any breach of this Section 8.4
by it or any of its Subsidiaries or any of their respective directors, officers,
employees, agents and representatives.

Section 8.5 Interpretation; Effect. In this Agreement, except as context may
otherwise require, (a) the words “hereby”, “hereof”, “herein”, and “hereunder”
and words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement,
(b) terms defined in the singular have a comparable meaning when used in the
plural, and vice versa, (c) references herein to a specific Article, Section,
Subsection or Schedule shall refer, respectively, to Article, Sections,
Subsections or Schedules of this Agreement, (d) references to the transactions
contemplated hereby include the transactions provided for in this Agreement,
(e) references to any agreement (including this Agreement), contract, statute or
regulation are to the agreement, contract, statute or regulation as amended,
modified, supplemented, restated or replaced from time to time (in the case of
an agreement or contract, to the extent permitted by the terms thereof), and to
any section of any statute or regulation include any successor to the section,
(f) references to any Governmental Authority includes any successor to that
Governmental Authority, (g) wherever the word “include”, “includes”, or
“including” is used in this Agreement, it shall be deemed to be followed by the
words “without limitation”, (h) the word “person” is to be interpreted broadly
to include any individual, savings association, bank, trust company,
corporation, limited liability company, partnership, association, joint-stock
company, business trust, labor union, works council or unincorporated
organization, (i) references herein to any gender include each other gender,
(j) all pronouns and variations of pronouns will be deemed to refer to the
feminine, masculine or neuter, singular or plural, as the identity of the person
referred to may require, (k) headings and numbering of sections and paragraphs
in this Agreement are for convenience only and will not be construed to define
or limit any of the terms in this Agreement or affect the meaning or
interpretation of this Agreement, (l) this Agreement is the product of
negotiation by the Parties, having the assistance of counsel and other advisers,
(m) the Parties intend that this Agreement not be construed more strictly with
regard to one Party than with regard to any other, and (n) no provision of this
Agreement is to be construed to require, directly or indirectly, any person to
take any action, or omit to take any action, to the extent such action or
omission would violate Applicable Law (including statutory and common law), rule
or regulation.

Section 8.6 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. Except as
otherwise provided herein, if any provisions of this Agreement or the
application thereof to any person or any circumstance, is found by a court or
other Governmental Authority of competent jurisdiction to be invalid or

 

19



--------------------------------------------------------------------------------

unenforceable, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision or the application thereof, in any
other jurisdiction.

Section 8.7 Applicable Law. Except to the extent preempted by United States
Federal law, this Agreement shall be governed by, and interpreted in accordance
with, the laws of the State of New York applicable to contracts made and to be
performed entirely within such State, without regard to the conflicts of law
principles thereof to the extent that such principles would apply the law of
another jurisdiction.

Section 8.8 Amendment, Modification and Waiver. This Agreement may be amended,
modified or supplemented at any time by written agreement of the Parties. Any
failure of any Party to comply with any term or provision of this Agreement may
be waived by the other Party, by an instrument in writing signed by such Party,
but such waiver or failure to insist upon strict compliance with such term or
provision shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure to comply.

Section 8.9 Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective permitted successors and assigns.
None of the Parties may assign any of its rights or delegate any of its
obligations under this Agreement without the prior written consent of the other
Party, except as provided in this Section 8.9. Any purported assignment in
violation of this Section 8.9 shall be null and void ab initio. Notwithstanding
the foregoing, Group may, without consent of ING U.S., assign all of its rights,
benefits and obligations under this Agreement to one or more of its Affiliates;
provided that no such assignment shall relieve Group of any of its obligations
hereunder; and provided, further, that any such transferee assumes all of
Group’s obligations under this Agreement in a written instrument.
Notwithstanding the foregoing, ING U.S. and its Subsidiaries may assign all of
its rights, benefits and obligations under this Agreement upon the prior written
consent of Group, which consent is not to be unreasonably withheld, conditioned
or delayed, solely to an acquirer of all or substantially all of the ING U.S.
business that assumes the obligations of ING U.S. and its Subsidiaries under
this Agreement.

Section 8.10 Counterparts. This Agreement may be executed in two or more
counterparts that may be delivered by means of facsimile or email (or any other
electronic means such as “.pdf” or “.tiff” files), each of which shall be deemed
to constitute an original, but all of which together shall be deemed to
constitute one and the same instrument.

Section 8.11 Joinder. Group shall take such actions as may be required to ensure
that each of its Affiliates that operates materially in the fields of insurance,
retirement or investment management that ceases to be an Affiliate of Group
during the Transition Period shall, prior to or as of such time as such
Affiliate ceases to be an Affiliate of Group, enter into a joinder agreement
with terms and conditions substantially identical to the terms and conditions of
this Agreement to the extent applicable to the business of such Affiliate,
pursuant to which such Affiliate shall be bound by, and entitled to the benefits
of, this Agreement as if such Affiliate were a direct party hereto. Any such
joinder shall be considered to be a binding and direct agreement between such
divested Affiliate and ING U.S.

[SIGNATURE PAGE FOLLOWS]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the Effective Date.

 

  ING U.S., Inc. By:  

/s/ Alain M. Karaoglan

  Name:   Alain M. Karaoglan   Title:  

Executive Vice President

and Chief Operating Officer

 

By:  

/s/ Ewout L. Steenbergen

  Name:   Ewout L. Steenbergen   Title:  

Executive Vice President

And Chief Financial Officer

 

  ING Groep N.V. By:  

/s/ Jan H.M. Hommen

  Name: Jan H.M. Hommen   Title:   Managing Director By:  

/s/ Willem F. Nagel

  Name: Willem F. Nagel   Title:   Managing Director

 

[Signature Page to Transitional Intellectual Property License Agreement]



--------------------------------------------------------------------------------

Schedule 1

ING PTO Trademarks

 

Record Owner

  

Mark

  

Registration No.

  

Registration Date

Group    ING ARCHITECT VARIABLE ANNUITY    3304476    October 2, 2007 Group   
ING (bench design)    3205169    February 6, 2007 Group    ING    2407797   
November 28, 2000 Group    ING BENEFITS SOLUTIONS    3322536    October 30, 2007
Group    ING DIAL DISABILITY INCOME ASSISTANCE LINE    3439104    June 3, 2008
Group    ING FRAMEWORK    3832519    August 10, 2010 Group    ING GOLDENSELECT
   3383852    February 19, 2008 Group    ING LIFE PROMOCENTER    3284467   
August 28, 2007 Group    ING MARKETSTYLE    3157449   

October 17, 2006

 

(Sec. 8 Dec. w/ grace due April 17, 2013)

Group    ING SIMPLEFLEX ANNUITY    78930315    July 15, 2006 Group    ING
SIMPLICITY    3488629    August 19, 2008 Group    ING SIMPLICITY VARIABLE
ANNUITY    3488628    August 19, 2008 Group    ING SMARTWORKS    3082006   
April 18, 2006 Group    ING SPORTS    3603225    April 7, 2009 Group    ING’S
TRANSITION COUNSELING    3439362    June 3, 2008 Group    ING UNSUNG HEROES   
3068318    March 14, 2006

 

[Signature Page to Transitional Intellectual Property License Agreement]



--------------------------------------------------------------------------------

Record Owner

  

Mark

  

Registration No.

  

Registration Date

Group    ING. YOUR FUTURE. MADE EASIER.    3189505   

December 26, 2006

 

(Sec. 8 Dec. due December 26, 2012)

Group    IT’S EASIER ON THE BENCH. ING    3322364    October 30, 2007 Group   
IT’S EASIER TO SUCCEED WITH THE STRENGTH OF ING BEHIND YOU    3434155    May 27,
2008

 

23



--------------------------------------------------------------------------------

Schedule 2

ING Abandoned Trademarks

 

Record Owner

  

Mark

  

Registration No.

  

Registration Date

Group    ING ARCHITECT VARIABLE ANNUITY    3304476    October 2, 2007 Group   
ING (bench design)    3205169    February 6, 2007 Group    ING BENEFITS
SOLUTIONS    3322536    October 30, 2007 Group    ING DIAL DISABILITY INCOME
ASSISTANCE LINE    3439104    June 3, 2008 Group    ING GOLDENSELECT    3383852
   February 19, 2008 Group    ING LIFE PROMOCENTER    3284467    August 28, 2007
Group    ING MARKETSTYLE    3157449   

October 17, 2006

 

(Sec. 8 Dec. w/ grace due April 17, 2013)

Group    ING SIMPLEFLEX ANNUITY    78930315    July 15, 2006 Group    ING
SIMPLICITY    3488629    August 19, 2008 Group    ING SIMPLICITY VARIABLE
ANNUITY    3488628    August 19, 2008 Group    ING SMARTWORKS    3082006   
April 18, 2006 Group    ING UNSUNG HEROES    3068318    March 14, 2006 Group   
ING. YOUR FUTURE. MADE EASIER.    3189505   

December 26, 2006

 

(Sec. 8 Dec. due December 26, 2012)

Group    IT’S EASIER ON THE BENCH. ING    3322364    October 30, 2007 Group   
IT’S EASIER TO SUCCEED WITH THE STRENGTH OF ING BEHIND YOU    3434155    May 27,
2008

 

24



--------------------------------------------------------------------------------

Schedule 3

ING U.S. Domain Names

ing.us

ing401k.com

ing401kinfocenter.com

ing4life.com

ing4life.mobi

ing4life.net

ingadvantageselect.com

ingadvisoryservices.com

ing-agency.com

ingamericas.biz

ingamericas.com

ingamericas.info

ingamericas.net

ingamericas.org

ingannuities.com

ingannuitiesillustrations.com

ingannuitiesmarketing.com

ingannuityasset.com

ingbacktothebasics.com

ingbenefits.com

ingbrokerage.com

ingbusinessplanning.com

ing-career.com

ingcircleofexcellence.com

ingclt.com

ingcompareme.com

ingeasier.com

ingebonline.com

ingeducatorsdirect.com

ingeducatorsdirect.net

ingemployeebenefits-us.com

ingemployeebenefits-us.net

ingespanol.com

ingexecutivebenefits.com

ingexecutivebenefitssolar.com

ingfa.com

ingfacebook.com

ingfinancial.net

 

25



--------------------------------------------------------------------------------

ingfinancialadvisers.com

ingfinancialadvisors.com

ingfinancialpartner.com

ingfinancialpartners.com

ingfinancialpartners.net

ingfinancialsolutions.com

ingfixedannuities.com

ingfixeddesign.com

ingforelife.com

ingforlife.com

ingforlife.mobi

ingforlife.net

ingforprofessionals.com

ingforprofessionals.net

ingforprofessionals.org

ingforretirement.com

ingfourlife.com

ingfp.com

ing-fs.com

ingfunds.com

ingfunds.net

inggiving.com

ingglobalopportunities.com

ingglobalperspectives.com

inggoldenamerican.com

inghawaii.com

inghomeguard.com

inghomeguard.net

inghomeguard.org

inghospitality.com

ing-ifs.com

ingindividualretirement.com

inginsight.com

inginstantterm.com

inginvestment.com

inglaces.com

inglife101.com

inglifeinsurance.com

inglifeinsurance.net

inglifeinsurancequote.com

inglifepayplus.com

inglifeplaybook.biz

 

26



--------------------------------------------------------------------------------

inglifeplaybook.com

inglifeplaybook.net

inglifeplaybook.org

inglifeplaybook.us

inglifeproductavenue.com

inglifeproductavenue.net

inglifepromocenter.com

ingliferetirementplanning.com

inglifeservicecenter.com

inglifesolar.com

ingmarketingcentral.com

ingmarketingsuite.com

ingmortgageterm.com

ingmortgageterm.net

ingmortgageterm.org

ingmyretirement.com

ingnationaltrust.com

ingnorthamerica.com

ingontrack.com

ingorangelaces.com

ingorangelaces.org

ingorangeshoelaces.com

ingpartners.com

ingplanning4retirement.com

ingplans.com

ingplans.net

ingplans.org

ingpremiumfinance.com

ingpreparingforretirement.com

ingpresents.com

ingproducercenter.com

ingproducerwebinar.com

ingprofessionals.biz

ingprofessionals.com

ingprofessionals.net

ingprofessionals.org

ingremote.com

ingrepcertification.com

ingresourceavenue.com

ingretailretirementservices.com

ingretailretirementsolutions.com

 

27



--------------------------------------------------------------------------------

ingretirement.com

ingretirementdirect.com

ingretirementplan.com

ingretirementplans.com

ingretirementplans.net

ingretirementresearch.com

ingretireplanning.com

ingrfsb.com

ingrollover.com

ingrollovers.com

ingrunforsomethingbetter.com

ingrunforsomethingbetter.org

ing-securitylife.com

ingselectadvantage.com

ingselectadvantageira.com

ingservicecenter.com

ingsimplylife.com

ingsmartworks.com

ingsmartworks.net

ingsmartworks.org

ingsso.com

ingstayingontrack.com

ingtermesubmit.com

ingtermesubmit.net

ingtermesubmit.org

ingtermlifesuite.com

ingtrainingcenter.com

ingtransfertool.com

ing-usa.com

ing-usa.net

ing-usafoundation.com

ingusamailtest.com

ingva.com

ingvariable.com

ingvariableannuities.com

ingvariableannuity.com

ingvasecure.com

ingvfc.com

ingyournumber.com

ing-yournumber.com

ing-your-number.com

ingyournumber.net

 

28



--------------------------------------------------------------------------------

ing-yournumber.net

ing-your-number.net

ingyournumber.org

ingyourretirement.com

 

29



--------------------------------------------------------------------------------

Schedule 4

Redirected Domain Names

ing.us

ing401k.com

ing401kinfocenter.com

ing4life.com

ing4life.mobi

ing4life.net

ingadvantageselect.com

ingadvisoryservices.com

ing-agency.com

ingamericas.biz

ingamericas.com

ingamericas.info

ingamericas.net

ingamericas.org

ingannuities.com

ingannuitiesillustrations.com

ingannuitiesmarketing.com

ingannuityasset.com

ingbenefits.com

ingbrokerage.com

ingbusinessplanning.com

ingcircleofexcellence.com

ingclt.com

ingcompareme.com

ingebonline.com

ingeducatorsdirect.com

ingeducatorsdirect.net

ingemployeebenefits-us.com

ingemployeebenefits-us.net

ingespanol.com

ingexecutivebenefits.com

ingexecutivebenefitssolar.com

ingfa.com

ingfinancial.net

ingfinancialadvisers.com

ingfinancialadvisors.com

ingfinancialpartner.com

ingfinancialpartners.com

 

30



--------------------------------------------------------------------------------

ingfinancialpartners.net

ingfinancialsolutions.com

ingfixedannuities.com

ingfixeddesign.com

ingforelife.com

ingforlife.com

ingforlife.mobi

ingforlife.net

ingforprofessionals.com

ingforprofessionals.net

ingforprofessionals.org

ingforretirement.com

ingfourlife.com

ingfp.com

ing-fs.com

ingfunds.com

ingfunds.net

inggiving.com

ingglobalopportunities.com

ingglobalperspectives.com

inggoldenamerican.com

inghawaii.com

inghomeguard.com

inghomeguard.net

inghomeguard.org

inghospitality.com

ing-ifs.com

ingindividualretirement.com

inginsight.com

inginstantterm.com

inginvestment.com

inglaces.com

inglife101.com

inglifeinsurance.com

inglifeinsurance.net

inglifeinsurancequote.com

inglifepayplus.com

inglifeplaybook.biz

inglifeplaybook.com

inglifeplaybook.net

inglifeplaybook.org

inglifeplaybook.us

 

31



--------------------------------------------------------------------------------

inglifeproductavenue.com

inglifeproductavenue.net

inglifepromocenter.com

ingliferetirementplanning.com

inglifeservicecenter.com

inglifesolar.com

ingmarketingcentral.com

ingmarketingsuite.com

ingmortgageterm.com

ingmortgageterm.net

ingmortgageterm.org

ingmyretirement.com

ingnationaltrust.com

ingnorthamerica.com

ingontrack.com

ingorangelaces.com

ingorangelaces.org

ingorangeshoelaces.com

ingpartners.com

ingplanning4retirement.com

ingplans.com

ingplans.net

ingplans.org

ingpremiumfinance.com

ingpreparingforretirement.com

ingpresents.com

ingproducercenter.com

ingproducerwebinar.com

ingprofessionals.biz

ingprofessionals.com

ingprofessionals.net

ingprofessionals.org

ingremote.com

ingrepcertification.com

ingresourceavenue.com

ingretailretirementservices.com

ingretailretirementsolutions.com

ingretirement.com

ingretirementdirect.com

ingretirementplan.com

ingretirementplans.com

 

32



--------------------------------------------------------------------------------

ingretirementplans.net

ingretirementresearch.com

ingretireplanning.com

ingrfsb.com

ingrollover.com

ingrollovers.com

ingrunforsomethingbetter.com

ingrunforsomethingbetter.org

ing-securitylife.com

ingselectadvantage.com

ingselectadvantageira.com

ingservicecenter.com

ingsimplylife.com

ingsmartworks.com

ingsmartworks.net

ingsmartworks.org

ingsso.com

ingstayingontrack.com

ingtermesubmit.com

ingtermesubmit.net

ingtermesubmit.org

ingtermlifesuite.com

ingtrainingcenter.com

ingtransfertool.com

ing-usa.com

ing-usa.net

ing-usafoundation.com

ingusamailtest.com

ingva.com

ingvariable.com

ingvariableannuities.com

ingvariableannuity.com

ingvasecure.com

ingvfc.com

ingyournumber.com

ing-yournumber.com

ing-your-number.com

ingyournumber.net

ing-yournumber.net

ing-your-number.net

ingyournumber.org

ingyourretirement.com

 

33



--------------------------------------------------------------------------------

Schedule 5

Your Number Campaign Marks

Link to ING U.S. Internet Site:

http://www.ingyournumber.com/

Link to Advertising Examples:

http://www.youtube.com/watch?v=PZtDU5gXxDc&feature=relmfu

http://www.youtube.com/watch?v=YzkhDNfXfLE&feature=related

http://www.youtube.com/watch?v=cDzUUJSgzyY&playnext=1&list=PL569CE5FA52BD2A28&feature=results_main

 

34



--------------------------------------------------------------------------------

Exhibit A

ING Corporate Branding Guidelines, version 2007

 

35



--------------------------------------------------------------------------------

Exhibit B

Joinder Agreement

 

36